Citation Nr: 1741427	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-24 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1978 to August 1979.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2015, the Veteran was afforded a hearing before the undersigned.  

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Board reopened and remanded the claim for additional development in July 2016.  There has been no allegation that any further action is required to comply with the remand instructions.  




FINDINGS OF FACT

A current acquired psychiatric disability related to a disease or injury in service has not been demonstrated.  



CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Legal Principles

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2016).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382.

Congenital or developmental defects and personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2016).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that he has a current mental health disability as a result of sexual trauma experienced in service while aboard the USS Morton.   

There is conflicting evidence as to the nature of the Veteran's current mental health disability.  Notably, the several treatment records, to include his service treatment records show a diagnosis of a personality disorder.  The Veteran's service treatment records not a diagnosis of passive-aggressive personality, aggressive type, chronic, severe, unchanged manifested by a tendency toward the direct and indirect expression of hostility, procrastination, deliberate inefficient, and with other immature personality features.  See June 1979 Service Treatment Note.  

A November 2008 VA mental health treatment note showed diagnoses of dysthymic disorder, generalized anxiety disorder and personality disorder not otherwise specified (mixed personality disorder with borderline narcissistic, and avoidant features).   The treating physician noted that a personality assessment suggested a moderate level psychopathology characterized by high levels of chronic depressive affect, anxiety and characterological features of a personality disorder NOS with passive-aggressive features and borderline and narcissistic traits.  The treating physician further indicated that although the Veteran reported a traumatic experience while in service (e.g. sexual abuse), his diagnostic assessment scores were not significantly elevated on measures of post-traumatic stress.   However, the Veteran's VA treatment records also generally report a history of PTSD. See June 2012 VA Treatment Note; May 2014 VA Treatment Note.     

The Veteran was afforded a VA examination in May 2012.  The examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD but had a personality disorder NOS and anxiety disorder NOS.  The examiner reported that it was not possible to differentiate which symptoms were attributable to each diagnosis because the Veteran's mixed anxiety and depressive symptoms were inextricably intertwined with his personality disorder.  The examiner also concluded that the Veteran's occupational and social impairment as it related to his mental health diagnoses were due primarily to his personality disorder traits to include impulsivity, anger inability to properly identify social cues, paranoid ideation, tangentially, and grandiosity.  

The examiner noted that the Veteran's behavior based on his treatment notes was highly unstable throughout boot camp, at school, and his duty assignment on the USS Morton.  Two to three weeks into his enlistment he was referred to a psychiatrist for evaluation because he was frequently tearful and physically unable to keep up but was not diagnosed with a mental illness at the time.  In addition, his records show that he was disciplined for fighting with other sailors and refusing orders prior to the time he reported having been sexually assaulted.  He was noted on several occasions to have personality disorder traits.  The Veteran was given a general under honorable conditions discharge although he wrote a statement in June 1979 asking to remain in the service and indicating that his time aboard the USS Morton had been a pleasant experience.  The examiner found that because the onset of the Veteran's poor performance and disciplinary problems was in boot camp, they cannot be assumed to be indicators of changes in behavior due to an unreported sexual assault.  The examiner further noted that there are no other records corroborating his claim despite relatively extensive psychiatric evaluations, and his desire to remain in the Navy is markedly inconsistent with a history of being traumatized.  

In sum, the examiner concluded, "There were no indications in the Veteran's service records that he was assaulted, sexually or otherwise although he appears to have initiated several fights.  Because his documented behavioral problems were noted before the reported hazing incidents, his behavioral history was not consistent with a possible unreported sexual trauma.  His written statement to his command; in which he describes his experience on board the USS Morton as positive and expressed a desire to remain in the Navy; were also inconsistent with an unreported sexual assault or trauma.  Based on the foregoing, the examiner found the Veteran's psychiatric symptoms were at least as likely as not related to a personality disorder, which by definition was not an acquired psychiatric condition.  It was thus less likely as not related to any military sexual trauma.  His anxiety disorder NOS had no clear relationship to any military event or injury and is therefore also less likely as not due to any military sexual assault injury or event."    

The Veteran was afforded an additional VA examination in October 2016.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD. The only diagnosis was other specified personality disorder.  After diagnostic testing the examiner stated that the Veteran's presentation was not consistent with PTSD and that his results and scores were consistent with relative psychological stability and the absence of PTSD.  Furthermore, the Veteran's onset of mental health problems preceded the reported stressors.  The examiner further stated that, 

The Veteran's presentation was consistent with other specified personality disorder (with mixed personality features), as he presented with a history of interpersonal, mood, and thinking difficulties since his adolescence.  Past anxiety and depressive diagnoses can best be accounted for by the current personality disorder diagnosis.  This personality disorder appeared developmental in nature.

The examiner concluded that since 2011, the Veteran's VA mental health treatment records included various diagnoses including PTSD and anxiety disorder NOS.  The examiner noted that prior VA treatment providers did not have access to the Veteran's service records.  As such, the examiner concluded that the current testing results integrated with all available records were most consistent with other specified personality disorder.  The examiner opined that it was as likely as not that the claimed stressors contributed to the nature, development, and course of the personality disorder.  Moreover, the Veteran presented with interpersonal, mood, and thinking problems prior to the service and while on active duty but prior to the claimed stressors.  

In December 2016, the examiner clarified that based on the available evidence it would only be speculative to opine whether the claimed military stressors occurred.  This was because the Veteran's mental health concerns consistent with his personality disorder pre-dated the claimed stressors.     

The preponderance of the evidence is against a finding that the Veteran has an acquired mental health disorder that is related to service.  The most recent VA examiner's opinion as well as the 2012 opinion are adequate and highly probative.  These opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The opinions obviously differ in some regards.  The earlier VA opinion did find an acquired psychiatric disability; while the latter opinion did not.  The earlier opinion did not link the acquired psychiatric disability to service; and there is no other medical opinion linking the disability to service.

The Veteran has testified that he believes his current psychiatric disability is related to an in-service stressor; but he lacks the medical expertise to opine as to the causes of the current disability.  See 38 C.F.R. § 3.304(f) (requiring that a medical or mental health professional provide the link between an in-service stressor and a current diagnosis of PTSD).  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); 38 C.F.R. § 3.159(a)(2).  To the extent he is reporting the onset of symptoms in service; these reports are not credible, given his in-service statements expressing a desire to remain in service and satisfaction with his duties during the period when the stressor is alleged to have occurred; and the absence of symptoms of an acquired psychiatric disability during in-service evaluations.

The evidence is not in dispute as to whether the Veteran has a personality disorder.  As noted above, however, such disorders are not subject to service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2016)

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


